EXHIBIT24 POWER OF ATTORNEY The undersigned, acting in the capacity or capacities stated with their respective names below, hereby constitute and appoint Neal V. Fenwick, Thomas P. O’Neill, Jr. and Steven Rubin, and each of them severally, the attorneys-in-fact of the undersigned with full power to them and each of them to do any and all acts and things and to execute any and all instruments which said attorneys-in-fact may deem necessary or advisable to comply with the Securities Act of 1933, as amended (the “Securities Act”), and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof in connection with the filing under the Securities Act of a Registration Statement on Form S-8 in respect of the 2011 Amended and Restated ACCO Brands Corporation Incentive Plan and all amendments thereto as may be necessary or desirable, including, but without limiting the generality of the foregoing, the power and authority to sign the name of ACCO Brands Corporation and the names of the undersigned directors and officers in the capacities indicated below to all such registration statements, amendments or post-effective amendments thereto: Signature Title Date /s/ Robert J. Keller Robert J. Keller Chairman of the Board and Chief Executive Officer (principal executive officer) August9, 2011 /s/ Neal V. Fenwick NealV. Fenwick Executive Vice President and Chief Financial Officer (principal financial officer) August9, 2011 /s/ Thomas P. O’Neill, Jr. ThomasP. O’Neill, Jr. Senior Vice President, Finance and Accounting (principal accounting officer) August9, 2011 /s/ George V. Bayly GeorgeV. Bayly Director August9, 2011 /s/ Kathleen S. Dvorak Kathleen S. Dvorak Director August9, 2011 /s/ G. Thomas Hargrove G.Thomas Hargrove Director August9, 2011 /s/ Robert H. Jenkins RobertH. Jenkins Director August9, 2011 /s/ Thomas Kroeger Thomas Kroeger Director August9, 2011 /s/ Michael Norkus Michael Norkus Director August9, 2011 /s/ Sheila G. Talton Sheila G. Talton Director August9, 2011 /s/ Norman H. Wesley NormanH. Wesley Director August9, 2011
